UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

20cr179-09 (DLC)

UNITED STATES OF AMERICA,
ORDER

 

-Vy-

HERMAN BASS,
Defendant.

DENISE COTE, District Judge:

WHEREAS defendant Herman Bass having been arrested on April
6, 2021 in connection with a California state court offense and
is being held in a Los Angeles County jail, and

WHEREAS defendant is currently scheduled to begin jury
trial in connection with the above-captioned case in the
Southern District of New York on June 7, 2021, and

WHEREAS a writ for the defendant's production for trial
having been issued by this Court on April 15, 2021, it is hereby

ORDERED that the United States Marshals shall produce the
defendant to a designated pretrial detention facility in the New
York City area no later than May 7, 2021 in order for defendant
and defense counsel to begin trial preparations.

SO ORDERED

Dated: New York, New York
April 28, 2021

fre Me

DENISE COTE
United States District Judge

 
